EXHIBIT 10.6
(AMERICAN COMMERCIAL LINES LOGO) [c51143c5114303.gif]
October 28, 2008
Richard Spriggle
6618-A Summerfield Road
Temperance, MI 48182
Dear Richard:
We are pleased to extend an offer of employment to you for the position of
Senior Vice President – Human Resources; reporting to Mike Ryan, President &
Chief Executive Officer. Below is an outline of the compensation and benefits
package that the Company is offering for your consideration:
Position: Senior Vice President – Human Resources
Department Responsibilities: Responsible for the direction and management of the
Company’s Human Resources Department.
Salary Grade / Base Annual Salary: Grade 18 / $250,000. Your salary will be paid
on a semi- monthly basis, in accordance with ACL’s payroll practice and
procedures for salaried employees. Your salary will be subject to change from
time to time based upon your job performance.
Reimbursement of Relocation Fees: In accordance with ACL’s Relocation policy,
ACL shall reimburse you for the customary and reasonable relocation expenses
that you and your family incur in moving your residence to the Jeffersonville,
Indiana area.
Vacation: Beginning in 2009, you will be eligible for four (4) weeks of vacation
each calendar year. Vacation accrual and scheduling are subject to ACL’s
salaried vacation policy.
Annual Incentive Plan Eligibility: You will be eligible to receive an annual
target bonus of 65% of your base annual salary based on achievement of ACL
performance targets established by the Committee. AIP bonus eligibility is
determined by achievement of overall company financial performance targets,
department goals and objectives and individual performance measures which may be
established by ACL from time to time. All AIP bonus payments are subject to
approval by the compensation Committee of the Board of Directors. Any AIP bonus
payments will be calculated and disbursed following the release of the Company’s
audited financial results for the given calendar year (generally occurring each
February). The AIP awarded in February 2009 will be prorated for time of
employment with ACL in 2008.
Long-Term Incentive Eligibility: Target LTI opportunity equal to approximately
100% of annual base earnings. All LTI equity grants are subject to the terms of
ACL’s stock ownership plan(s) must be approved by the Board of Directors, and
are generally issued during the first calendar quarter of each year.

 



--------------------------------------------------------------------------------



 



Employee Benefits: As a salaried employee you will be eligible to participate in
Company-sponsored employee benefit programs that include, but are not limited
to, ACL’s group medical, dental, vision, short-term and long-term disability,
life insurance and retirement savings plans. Details of the benefit programs are
contained in the plan documents and summary plan descriptions that will be
provided to you once you begin employment with the Company.
Severance: ACL will provide (12) twelve months severance (of base salary), paid
semi-monthly less applicable federal and state withholdings, if your employment
is involuntarily terminated without cause or if you terminate your employment
for “good reason.” No severance pay will be granted for separations that are the
result of voluntary termination, discharge for performance, death, retirement or
permanent disability. All payments provided to you under this section are
contingent on your executing, and not revoking, ACL’s form of general release
and waiver, substantially in the form of Appendix B attached hereto, within
30 days of the date of your termination of employment. Your first payment of
severance following the expiration of the revocation period will be cumulative
of all severance payments you would have received following your termination of
employment if there were not a requirement to execute and not revoke the general
release. For purposes of this letter agreement, “good reason” shall mean (a) a
material diminution in your authority, duties or responsibilities, (b) a
material diminution in your base salary or bonus opportunity; (c) a material
breach by ACL of any term of this letter agreement; or (d) a change in your
office location to a point more than fifty (50) miles from Jeffersonville,
Indiana, provided, however, that in all cases, prior to your termination for
“good reason,” you must give ACL written notice describing the events
constituting “good reason” within 90 days of the initial occurrence of such
events and ACL must be given 45 days to cure such events. For purposes of this
letter agreement and any equity award agreements, “cause” shall mean, unless
otherwise determined by the Committee, (i) the conviction of you for committing,
or entering a plea of nolo contendere by you with respect to a felony under
federal or state law or a crime involving moral turpitude; (ii) the commission
of an act of personal dishonesty or fraud involving personal profit in
connection with your employment by ACL; (iii) the willful misconduct, gross
negligence or deliberate failure on the part of you to perform your duties as a
service provider with respect to ACL in any material respect; or (iv) the
failure of you to comply with ACL policies or agreements with ACL, in any
material respect.
Pre-employment Screening: This employment offer is contingent upon a successful
completion of a background investigation which may include passing a Company
provided substance abuse screen.
The foregoing summarizes the terms and conditions applicable to the employment
position being offered to you. However, should you accept this position; you
will be subject to the employment policies and procedures generally applicable
to salaried employees of ACL. This letter is provided for informational purposes
only and does not constitute an agreement or contract.
Richard, ACL is very excited about offering you this opportunity. We believe you
make significant contributions toward our future success. We would appreciate
your consideration and acceptance of this offer as soon as possible. Please
indicate your acceptance by signing in the space provided below and return via
fax to 812.288.0294.
Regards,
/s/ Michael P. Ryan
Mike Ryan
President & Chief Executive Officer

 



--------------------------------------------------------------------------------



 



By signing below, I agree to accept employment with ACL under the terms outlined
herein, I acknowledge and agree that my employment with ACL does not breach any
agreements with any other employer and I further agree to maintain the secrecy
of, and not to use in any way, any confidential or proprietary information or
trade secrets belonging to any other employer in the performance of my duties
for ACL. I understand and agree that this letter is provided for information
purposes only and does not guarantee employment for any definite duration. I
understand that I shall have the right to terminate my employment with ACL at
any time for any reason by providing ACL with reasonable notice and the Company
shall have the same right to discontinue my employment at any time for any
reason.

         
     /s/ Richard W. Spriggle
             
  Richard Spriggle
  10/29/2008   Date

 